Citation Nr: 1611980	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  07-35 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial compensable rating for residuals of right thoracotomy secondary to congenital emphysematous blebs and granulomata right middle lobe.

2. Entitlement to an initial compensable rating prior to August 1, 2011, and in excess of 30 percent beginning on August 1, 2011, for parenchymal and pleural changes with right lung infiltrate, associated with residuals of a right thoracotomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service U.S. Navy from October 1965 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for residuals of right thoracotomy secondary to congenital emphysematous blebs and granulomata right middle lobe, assigning a 0 percent (noncompensable) rating under Diagnostic Code (DC) 6834-6843, effective from May 4, 2007; and denied service connection for parenchymal and pleural changes with right infiltrate and chronic lymphocytic leukemia.  

In May 2011, the Board determined that service connection for parenchymal and pleural changes with right infiltrate was warranted as related to the right thoracotomy in service.  By May 2011 rating decision, the RO implemented the Board's decision, awarding service connection for parenchymal and pleural changes with right infiltrate, and assigning separate ratings (under the muscle and respiratory codes) for the service-connected disabilities - to include a noncompensable rating assigned under DC 5321 for residuals of right thoracotomy secondary to congenital emphysematous blebs and granulomata right middle lobe, effective from May 4, 2007, and an additional noncompensable rating assigned for parenchymal and pleural changes with right lung infiltrate associated with residuals of a right thoracotomy under 38 C.F.R. § 4.97 DC 6899-6825, effective from May 4, 2007. 

In a July 2012 rating decision, the RO granted a 30 percent rating for parenchymal and pleural changes with right lung infiltrate associated with residuals of a right thoracotomy, under 38 C.F.R. § 4.97 DC 6899-6825, effective from August 1, 2011.  The Veteran continued his appeal for a higher rating.

In January 2014, the Board remanded this matter for evidentiary development.  In July 2015, the Board again remanded this matter, finding that there had not been substantial compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Review of the record shows that there has been substantial compliance with the July 2015 remand directives.  Id.

The issue of entitlement to service connection for hyperlipidemia appears to have been raised by the record in a VA medical statement dated in August 2007 but does not appear, to date, to have been addressed by the AOJ.  Therefore, it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) .  This issue was previously referred to the AOJ in the Board's May 2011 decision and remand, the January 2014 remand, and the July 015 remand, but it does not appear that any action has been taken on this issue.


FINDINGS OF FACT

1. The Veteran's residuals of right thoracotomy, secondary to congenital emphysematous blebs and granulomata right middle lobe, have been manifested by shortness of breath on exertion, and no more than slight impairment of the muscles of respiration; there is no functional loss due to muscle damage, no cardinal signs or symptoms of muscle disability, and no atrophy or impairment of function shown. 

2. The Veteran's scar, residual of right thoracotomy, is a separate and distinct disability and was painful on palpation.

3. Prior to October 6, 2010, pulmonary function testing (PFT) failed to show that the Veteran's Forced Vital Capacity (FVC) was 75 to 80 percent of predicted value, or that the Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) was 66 to 80 percent of predicted value.

4. A PFT dated October 6, 2010, showed a finding of DLCO (SB) at 63 percent of predicted value.  

5. Effective from October 6, 2010, PFTs failed to show that the Veteran's FVC was 50 to 64 percent of predicted value; DLCO (SB) was 40 to 55 percent predicted value; or maximum exercise capacity of 15 to 20 ml/kg in oxygen consumption with cardiorespiratory limitation.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for residuals of right thoracotomy, secondary to congenital emphysematous blebs and granulomata right middle lobe, have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.1 , 4.2, 4.7, 4.56, 4.73 Diagnostic Code (DC) 5321 (2015).

2. The criteria for a separate 10 percent rating for a scar, residual of right thoracotomy, have been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 4.118, DC 7804 (2015).

3. The criteria for an initial compensable rating, prior to October 6, 2010, for parenchymal and pleural changes with right lung infiltrate associated with residuals of a right thoracotomy, have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.56, 4.97 DC 6825 (2015).

4. Effective from October 6, 2010, the criteria for a 30 percent rating, for parenchymal and pleural changes with right lung infiltrate associated with residuals of a right thoracotomy, have been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.56, 4.97 DC 6825 (2015).

5. The criteria for a rating in excess of 30 percent, effective from October 6, 2010, for parenchymal and pleural changes with right lung infiltrate associated with residuals of a right thoracotomy, have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.56, 4.97 DC 6825 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issues decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in May 2007.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  VA has obtained all identified and available service and post-service treatment records for the Veteran.  Additionally, the Veteran underwent VA examinations in 2007, 2010, 2011, 2014, and 2015.  These VA examination reports are adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained, and that neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background

The record reflects that in 1968, the Veteran was treated for a right spontaneous pneumothorax, requiring a thoracotomy procedure.  As noted above, in a July 2007 rating decision, the RO granted service connection for residuals of right thoracotomy secondary to congenital emphysematous blebs and granulomata right middle lobe.  Thereafter, by May 2011 rating decision, the RO granted service connection and a separate rating for parenchymal and pleural changes with right infiltrate, associated with residuals of a right thoracotomy.  

On a VA examination in June 2007, the Veteran reported it was hard to breathe in damp weather or if he was doing labor-type work, that he felt like someone was sticking a needle in him, and at times he had a jerking sensation at the scar site.  He reported a history of hemoptysis, one to two times per month, for several years, and the amount was described as "the size of a match head".  He reported a history of dyspnea, occasionally on moderate or severe exertion, and a history of chest pain, occasionally on exertion.  He also reported that when he worked outside and breathed deep or hard or became short of breath, he had sharp pains in the right of the upper sternum and at the site of the thoracotomy scar.  Examination revealed normal respiratory findings, chest wall scarring , and a deformity of the chest wall described as mild kyphosis.  It was noted that he had a right thoracotomy scar, 23 centimeters by .5 centimeters, with point tenderness involving 1 centimeter at the mid-axillary line as well as the right anterior axillary line.  There was also slight retraction of interspaces, on deep breathing, of the posterior right thorax, beginning below the tip of his scapula.  

A chest x-ray dated in January 2007, revealed small infiltrate in the upper lung zone with blunting of the right costophrenic angle, suggestive of small right-sided pleural effusion or pleural thickening.  A chest CT revealed parenchymal and pleural changes in the right upper lobe, chronic versus active disease, malignancy could not be excluded at the present time; bilateral tiny nodularities in the lower lung fields, probably benign; no pleural effusion; and a 1 centimeter hypodense hepatic lesion which might be a cyst.  Pulmonary function testing (PFT) conducted at that time was read as normal, with Forced Vital Capacity (FVC) at 101 percent predicted, the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV 1 /FVC) at 71 percent predicted, and Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) at 84 percent predicted.  

On a VA examination in August 2010, it was noted that the Veteran's medical history included dyspnea on mild to moderate exertion, intermittent non-productive cough, non-anginal chest pain at rest and on exertion in the right mid-upper chest wall, and slight hemoptysis 2 to 3 times a week.  Objective examination revealed decreased breath sounds on the right upper lobe, normal chest expansion, chest wall scarring from surgery, and no chest wall deformity.  It was noted that he had retired in 2006 due to medical disability, including CLL (chronic lymphocytic leukemia) and impaired hearing.  A PFT revealed mild obstructive ventilatory defect, mild decrease in diffusion capacity, and that the expiratory airflow improved modestly post-bronchodilator.  The diagnoses included residuals of thoracotomy, status post pneumothorax, resolved and non-recurring; mild obstruction most likely related to past tobacco use; and active infiltrate, right upper lung.  

The examiner opined that when working, the Veteran would be easily short of breath, and that there were effects on his usual daily activities, including becoming short of breath on slight exertion, doing no outside work, and having increased shortness of breath when showering due to the steam/humidity.  The examiner found that the status of the Veteran's lung condition had not changed as related to the pneumothorax, and that he did have infiltrate in his right upper lung, small pleural effusion, and changes on x-rays and PFTs indicative of obstruction.  The examiner opined that the changes on recent PFTs were not due to his service-connected pneumothorax.  The examiner also opined that based on the status of the resolved pneumothorax and not any other lung condition, the Veteran was capable of light physical labor and sedentary work.  For employment history, it was noted that the Veteran last worked in 2008, and was laid off from doing electronic work.  The cause of his retirement was listed as medical (physical problem) and the specific medical causes were listed as shortness of breath and pain in the legs.  

A VA report of PFT testing dated in October 2010 revealed post-bronchodilator findings of FEV-1 at 89 percent predicted, FEV1/FVC at 70 percent predicted, and DLCO at 63 percent predicted.  A VA report of PFT testing dated in June 2011 revealed post-bronchodilator findings of FEV-1 at 99 percent predicted, FEV1/FVC at 71 percent predicted, and DLCO at 61 percent predicted.

On a VA examination in August 2011, the Veteran reported that since his pneumothorax in service he complained of exertional shortness of breath, and pleuritic chest pain every now and then.  Physical examination revealed equal expansion of the chest bilaterally, equal breath sounds, and no evidence of crackles or wheezes.  There was an old surgical thoracotomy scar on the right side, which extended posteriorly and then laterally, with no evidence of discharge.  

A VA report of PFT testing dated in June 2012 revealed post-bronchodilator findings of FEV-1 at 96 percent predicted, and FEV1/FVC at 74 percent predicted.  

On a VA DBQ (disability benefits questionnaire) examination dated in March 2014, the Veteran reported having shortness of breath, on and off.  The diagnoses included emphysema, diagnosed in April 1968 and diffuse interstitial pulmonary fibrosis, diagnosed in March 2014.  The examiner noted that the Veteran was first diagnosed with emphysematous bullae in his right lung at the time of a spontaneous pneumothorax in April 1968, which required a thoracotomy with scarification of lung surfaces and the parietal pleura.  The examiner noted that the Veteran was subsequently diagnosed as having diffuse interstitial pulmonary fibrosis, and that his respiratory condition require intermittent courses or bursts of systemic (oral or parenteral) corticosteroids, including one course of Prednisone in the past 12 months when he was treated for pneumonia.  It was noted that he occasionally used an inhaled bronchodilator through an inhaler device as needed.  The examiner noted that there was a surgical scar, but the scar was not painful, unstable, or greater than 39 square centimeters in total area.  It was noted that he experienced dyspnea when walking about 60 feet on an incline, but could walk on a flat surface without much difficulty in breathing.  The examiner opined that the Veteran would be unable to work in an occupation requiring more than mild physical exertion because of dyspnea, but that he could work in a sedentary position.  On the muscle injury DBQ examination, it was noted that the Veteran had an injury to muscle group XXI, right thoracic muscle group, in service, but that there were no fascial defects, no effect on muscle substance or function, and none of the cardinal signs and symptoms of muscle disability.  It was noted that he had a 24 centimeter curvilinear surgical scar involving his right posterior hemithorax, which was well-healed and of no functional significance. 

In a September 2014 VA examination addendum, the examiner opined that following the Veteran's thoracotomy in 1968, and the usual period of post-operative surgical recovery, there was no effect on muscular function, and the examiner did not believe there was any effect now, 46 years after the surgery.  The examiner found that fatigue, pain, extended use, etc. should not be a factor and there would not be any additional limitation even in the presence of these factors.

A VA report of PFT testing dated in September 2014 revealed findings of FEV-1 at 91 percent predicted, FEV1/FVC at 100 percent predicted, and DLCO at 64 percent predicted.

On the VA DBQ examination for muscle injuries, dated in September 2015, the diagnosis was right thoracotomy related to spontaneous pneumothorax.  It was noted that the Veteran had a non-penetrating muscle injury to right-sided muscle group XXI, the thoracic muscle group, or the muscles of respiration.  There was a scar associated with the muscle injury, but there was no effect on muscle substance or function, and he did not have any of the cardinal signs and symptoms of muscle disability.  Examination revealed no significant diagnostic test findings or results.

On the VA DBQ examination for scars, dated in September 2015, it was noted that the Veteran had a scar of the trunk, as a result of right thoracotomy related to spontaneous pneumothorax.  Examination revealed a painful right axillary scar, elliptical scar, located approximately between the 6th and 7th intercoastal rib space, related to the right spontaneous pneumothorax requiring a thoracotomy procedure with plurodesis, however, the scar was not found to be unstable.  The approximate total area of the scar was 4.5 cm.  It was also noted that the scar resulted in limitation of function, in that there was pain with rotation of the chest wall, in a counter-rotational movement or clockwise, and torsion of the chest wall to the left.  Examination also revealed superficial numbness to light touch surrounding the surgical scar.  It was noted that the scar did not impact his ability to work.  

On the VA DBQ examination for peripheral neuropathy, dated in September 2015, the diagnosis was right chest wall peripheral neuropathy.  It was noted that he had a past medical history of spontaneous pneumothorax requiring a thoracotomy procedure, which resulted in a scar, and that the symptom attributable to peripheral neuropathy was localized decreased sensation to light touch at the actual surgical scar site.  There was no muscle atrophy, negative keloid formation, and no trophic changes attributable to peripheral neuropathy. 



III. Analysis

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999). Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

1. Residuals of Right Thoracotomy

The Veteran's residuals of right thoracotomy, secondary to congenital emphysematous blebs and granulomata right middle lobe, has been evaluated by analogy under 38 C.F.R. § 4.73, Diagnostic Code (DC) 5321 (addressing muscle injuries to the respiratory muscles), and assigned a noncompensable or zero percent rating.  See 38 C.F.R. § 4.20.  

DC 5321 pertains to the functioning of muscles involved in respiration and the thoracic muscle group.  Under DC 5321, a 0 percent rating is assigned for slight functioning impairment of the thoracic muscles, a 10 percent rating for moderate functioning impairment of the thoracic muscles, and a maximum 20 percent rating for severe or moderately severe functioning impairment of the thoracic muscles.  Id.

Factors for consideration in the rating of muscle disabilities are set forth in 38 C.F.R. § 4.56, which provides guidance for the evaluation of muscle disabilities as slight, moderate, moderately severe, or severe.  The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).  Slight muscle disability contemplates healing with good functional results; and no cardinal signs or symptoms of muscle disability.  Objectively, there is a minimal scar; no evidence of fascial defect, atrophy, or impaired tonus; and no impairment of function.  Moderate muscle disability contemplates a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, there is some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lower threshold of fatigue when compared to the sound side.  Id.  

Upon review of the evidence, the Board finds that an initial compensable rating is not warranted for the Veteran's residuals of right thoracotomy, secondary to congenital emphysematous blebs and granulomata right middle lobe.  In so finding, the Board notes that the VA examiners have found that the only symptom displayed by the Veteran is pain with rotation of the chest wall, but no other functional disability in terms of muscle strength or action, and there has been no wound or trauma to the Veteran's muscles of respiration.  Further, while the VA examiners have found a scar associated with the muscle injury, there has been no finding of any effect on muscle substance or function, and he did not have any of the cardinal signs and symptoms of muscle disability.  The objective findings made on each of the VA examinations have correlated well with the expected findings for the definition of slight muscle impairment.  In that regard, there has been no finding of fascial defect or muscle atrophy and, as already noted, no loss of function.  Although he has reported pain on rotation of the chest wall, the Board finds that this symptom is adequately compensated and most closely approximates the criteria for "slight" impairment of the muscles of respiration.  38 C.F.R. § 4.7.  Indeed, the symptoms of the disability almost exactly mirror the criteria for a characterization of "slight" impairment:  healing with good functional results; no cardinal signs or symptoms of muscle disability; no evidence of fascial defect, atrophy, or impaired tonus; and no impairment of function.  Accordingly, based on the evidence of record, the Board finds that the Veteran's residuals of thoracotomy are properly described as slight under the criteria of DC 5321 for thoracic and respiratory muscle injuries.  As such, the preponderance of the evidence is against the assignment of an initial compensable rating for residuals of thoracotomy.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has also considered whether a separate rating is warranted for the scar associated with the thoracotomy.  38 C.F.R. § 4.118, DC 7804, provides a 10 percent rating for 1 or 2 scars that are unstable or painful, and a 20 percent rating for 3 to 4 scars that are unstable or painful.  After reviewing the record, the Board finds that a separate rating is warranted under DC 7804 for the Veteran's thoracotomy scar.  In that regard, he is competent to report his subjective symptoms, such as pain and tenderness, and furthermore, his complaints are credible and are corroborated by the 2015 VA DBQ examination report, which noted that his thoracotomy scar was painful to touch.  Accordingly, the Board finds that one of the residuals of the Veteran's right thoracotomy is a painful surgical scar; thus, a separate 10 percent rating, but no higher, is warranted under DC 7804.  A rating in excess of 10 percent is not warranted under DC 7804 unless there are 3 or more unstable or painful scars, which has not been shown by the evidence of record.  The Board has also considered whether a separate compensable evaluation is warranted based on any neurologic dysfunction due to the scar.  While the VA DBQ examination in 2015 documented numbness to the surgical scar site, objective testing was negative for any neurological abnormalities other than the loss of sensation in the surgical site.  Thus, a separate rating based on neurologic impairment is not warranted.  Accordingly, the Board finds that a 10 percent rating, but no higher, is warranted for surgical scarring. 


	(CONTINUED ON NEXT PAGE)


2. Parenchymal and Pleural Changes with Right Lung Infiltrate

The record reflects that the Veteran's service-connected parenchymal and pleural changes with right lung infiltrate, associated with residuals of a right thoracotomy, have been rated pursuant to 38 C.F.R. § 4.97, DC 6825 (diffuse interstitial fibrosis), which is rated under the General Rating Formula for Interstitial Lung Disease. 

The General Rating Formula for Interstitial Lung Disease provides that a 10 percent rating is warranted where the Forced Vital Capacity (FVC) is 75 to 80 percent of predicted value or the Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66 to 80 percent of predicted value.  A 30 percent rating is warranted if the FVC is 65 to 74 percent of predicted value or the DLCO (SB) is 56 to 65 percent of predicted value.  A 60 percent rating is warranted where the FVC is 50 to 64 percent of predicted value; DLCO (SB) is 40 to 55 percent predicted value; or maximum exercise capacity is 15 to 20 ml/kg in oxygen consumption with cardiorespiratory limitation.  A 100 percent rating is warranted if the FVC is less than 50 percent of predicted value; DLCO (SB) is less than 40 percent predicted value; maximum exercise capacity is less than 15 ml/kg in oxygen consumption with cardiorespiratory limitation or; cor pulmonale or pulmonary hypertension; or requires oxygen therapy.  38 C.F.R. § 4.97, 6825 to 6833.  
Although the schedular criteria do not specifically outline any criteria for a noncompensable (0 percent) rating, a zero percent evaluation is assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Post-bronchodilator studies are required when PFTs are performed for disability evaluation purposes, except in instances where the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be done.  Post-bronchodilator results are to be utilized in applying the evaluation criteria in the Rating Schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  The pre-bronchodilator values are to be used for rating purposes in those instances.  38 C.F.R. § 4.96(d)(5).

The Veteran contends he should be entitled to higher ratings prior to August 1, 2011, and effective from August 1, 2011.  Review of the record shows that the Veteran underwent numerous PFTs, as well as three VA examinations.  He has consistently reported experiencing shortness of breath on exertion, as well as chest pain on exertion.  Additionally, on a VA report of PFT dated October 6, 2010, a finding of DLCO (SB) at 63 percent of predicted value was made.  Accordingly, the criteria for a 30 percent rating for the Veteran's service-connected parenchymal and pleural changes, with right lung infiltrate, associated with residuals of a right thoracotomy have been meet, effective October 6, 2010.  

Prior to October 6, 2010, however, the Board finds that the weight of the evidence does not show that the service-connected parenchymal and pleural changes, with right lung infiltrate, more closely approximate the criteria for a compensable schedular rating under DC 6825, at any point.  The Board has considered the Veteran's VA treatment records and VA examination dated prior to October 6, 2010, and has not found any documentation of FVC or DLCO warranting a compensable evaluation.  Accordingly, because the demonstrated symptomatology and functional impairment for the Veteran's disability do not meet or more nearly approximate the schedular criteria for a compensable rating under DC 6825, a compensable rating is not warranted for any part of the appeal period prior to October 6, 2010.  In making this determination, the Board has considered all potentially applicable diagnostic codes, and finds no evidentiary basis upon which to assign an initial compensable rating prior to October 6, 2010, for the service-connected parenchymal and pleural changes with right lung infiltrate.  

The Board must next consider whether a rating in excess of 30 percent is warranted, effective from October 6, 2010, for the service-connected parenchymal and pleural changes with right lung infiltrate associated with residuals of a right thoracotomy.  In that regard, review of the record for that period of time shows that the Veteran underwent VA examinations as well as PFTs, however, the medical evidence of record does not show findings of FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  Accordingly, for the reasons discussed above, the criteria for a rating in excess of 30 percent is denied for that period.  As the preponderance of the evidence of record is against the claim, the benefit of the doubt rule does not apply, and the claim for a rating in excess of 30 percent, effective from October 6, 2010, for the service-connected parenchymal and pleural changes with right lung infiltrate associated with residuals of a right thoracotomy, must be denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v, Derwinski, supra.


ORDER

An initial compensable rating for residuals of right thoracotomy, secondary to congenital emphysematous blebs and granulomata right middle lobe, is denied.

A 10 percent rating for a painful scar, residual of right thoracotomy, is granted, subject to controlling regulations governing the payment of monetary awards

An initial compensable rating prior to October 6, 2010, for parenchymal and pleural changes with right lung infiltrate associated with residuals of a right thoracotomy, is denied.

A 30 percent rating for parenchymal and pleural changes with right lung infiltrate associated with residuals of a right thoracotomy, effective from October 6, 2010, is granted, subject to controlling regulations governing the payment of monetary awards.

A rating in excess of 30 percent, effective from October 6, 2010, for parenchymal and pleural changes with right lung infiltrate associated with residuals of a right thoracotomy, is denied.


____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


